         Case 1:12-cr-00423-AJN Document 200 Filed 03/05/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 5, 2021


Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Minh Quang Pham
                      12 Cr. 423 (AJN)

Dear Judge Nathan:

        The parties jointly write regarding the status of this case. The Government’s request to
the United Kingdom for an exception to the rule of specialty was granted by letter to the U.S.
Embassy in London dated January 12, 2021. The Counter Terrorism Section of the Department
of Justice approved the proposed charges and Superseding Indictment on March 3, 2021, and the
Government will move expeditiously to present the Superseding Indictment to a grand jury as
soon as possible.

       The parties have conferred and request permission to update the Court by joint letter on
or before April 9, 2021. The Government will notify the Court and counsel for Pham if a
Superseding Indictment is returned before that date. Counsel for Pham has consented to the
exclusion of time under the Speedy Trial Act through April 9, 2021.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                    Southern District of New York


                                                By: ________/S/__________________
                                                     Anna M. Skotko / David W. Denton, Jr.
                                                     Assistant United States Attorneys
                                                     (212) 637-1591/2744

Cc: Defense Counsel (via ECF)
